Judge Saffold
delivered the opinion of the Court.
The appeal bond contains an explicit admission of the obligors, who are plaintiffs in Error, of the judgment rendered by the Justice of the Peace. This may be regarded as a shewing of a judgment sufficient to sustain the jurisdiction of the Circuit Court; more especially when the party taking the appeal, suffered judgment by default to pass in the Court to which he had appealed.
The statement of. the plaintiff in the Circuit Court claims a recovery on an instrument of writing, and sets out a copy of it. According to former decisions of this Court, the formality and many of the requisites of pleading in ordinary actions are not necessary on appeals from Justices of the Peace. A brief statement substantially shewing the demand, is sufficient.
Let the judgment be affirmed.